NUMBER 13-22-00562-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


   IN RE CIRRUS DESIGN CORPORATION D/B/A CIRRUS AIRCRAFT


                        On Petition for Writ of Mandamus.


                                         ORDER

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       On November 28, 2022, relator Cirrus Design Corporation d/b/a Cirrus Aircraft

(Cirrus) filed a petition for writ of mandamus and an emergency motion for temporary

relief. By petition for writ of mandamus, Cirrus contends that the trial court erred by issuing

a discovery order compelling Cirrus to produce discovery that: (1) concerns “incidents

without similarity to the accident at issue” in the underlying lawsuit, (2) “imposes a heavy

burden on Cirrus without the likelihood of any benefit” to the opposing parties, and

(3) requires production “beyond the permissible bounds of discovery.” By emergency

motion for temporary relief, Cirrus seeks to stay the trial court’s October 20, 2022 order
compelling discovery pending the resolution of this original proceeding.

       This Court, having examined and fully considered the emergency motion for

temporary relief, is of the opinion that it should be granted. Accordingly, we grant the

emergency motion for temporary relief, and we order the trial court’s order of October 20,

2022, compelling relator to respond to discovery, to be stayed. See TEX. R. APP. P.

52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective until

the case is finally decided.”).

       We request the real parties in interest, Scott Carrol Jorgenson, individually and as

representative of the estate of Carrol Vester Jorgenson, or any others whose interest

would be directly affected by the relief sought, such as Armando Lopez, Terry Lopez, and

Armando Lopez and Terry Lopez as next friends of A.L., a minor, to file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

                                                                      PER CURIAM

Delivered and filed on the
29th day of November, 2022.




                                             2